Citation Nr: 1002384	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to or aggravated by service-connected 
diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to or aggravated by service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio.  

In February 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

In April 2009, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction. See 38 
C.F.R. § 20.1304 (2009).  

In July 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to or aggravated by 
service-connected diabetes mellitus, type II is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Resolving doubt in his favor, the competent medical evidence 
of record establishes an etiological relationship between the 
Veteran's currently diagnosed heart disease and his service-
connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Service connection for heart disease is granted.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for heart 
disease and hypertension, both to include as secondary to or 
aggravated by his service-connected diabetes mellitus, type 
II.  As noted in the Introduction the Veteran's claim for 
service connection for hypertension, to include as secondary 
to or aggravated by his service-connected diabetes mellitus, 
type II, is being remanded, as is addressed below.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in August 2006.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced August 2006 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board notes that the Veteran underwent a VA examination 
in June 2007.  With respect to the Veteran's claim for 
service connection for heart disease, to include as secondary 
to or aggravated by service-connected diabetes mellitus, type 
II, the Board finds that the medical examination and opinion 
are adequate.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  The July 2009 VHA opinion is also deemed adequate 
for purposes of adjudicating the issue of service connection 
for heart disease.

Relevant law and regulations

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, as the claim on appeal has 
been pending since June 2006, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2009).  When 
a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

As an initial matter, the Board notes the Veteran has 
asserted his claim for service connection on both a direct 
and a secondary basis.  As will be discussed below, the Board 
is granting the Veteran's claim on the basis of secondary 
service connection; and thus, any direct service connection 
claim is moot.  Accordingly, the Board's discussion below 
will focus on secondary service connection.  

With respect to the first element under Wallin, an April 2005 
VA treatment record reflects that the Veteran presented with 
chest pain suspicious for angina, and an abnormal nuclear 
study suggested previous myocardial infarction.  
Consequently, the Veteran underwent a catheterization and was 
diagnosed with coronary artery disease (CAD) in May 2005.  
Further, the June 2007 VA examination report notes a 
diagnosis of CAD.  Accordingly, Wallin element (1) has been 
met.  

Concerning Wallin element (2), a service-connected 
disability, it is well documented that the Veteran is 
currently service connected for diabetes mellitus, type II.  
Consequently, Wallin element (2) has been demonstrated.  

With respect to crucial element (3), medical evidence of a 
nexus between the Veteran's service-connected diabetes 
mellitus, type II and his diagnosed heart disease, the Board 
notes that there are three medical nexus opinions of record.  
Weighing against the Veteran's claim is the June 2007 VA 
examiner's opinion.  However, an April 2009 statement from 
G.D., M.D. and the September 2009 VHA examiner's opinion are 
supportive of the Veteran's claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Concerning the Veteran's claim for heart disease, claimed as 
secondary to his service-connected diabetes mellitus, type 
II, the June 2007 VA examiner's nexus opinion was against the 
Veteran's claim, stating "Coronary artery disease is not 
caused by diabetes mellitus, type II, since [the Veteran] has 
[a] multitude of medical conditions that are causal or 
aggravate, including a long history of nicotine dependence, 
morbid obesity, sedentary lifestyle, hypertension and 
lipidemia."  

To the contrary, the April 2009 statement from G.D., M.D. and 
the September 2009 VHA examiner's opinions are favorable to 
the Veteran's claim.  In particular, in his April 2009 
statement, G.D., M.D. opined "I feel with a reasonable 
degree of medical certainty that had the Veteran been treated 
earlier for [diabetes mellitus, type II], and received 
therapeutic intervention, his heart disease may not have 
progressed as severely."  More definitely, the September 
2009 VHA examiner stated "It is as likely as not that the 
Veteran's diabetes mellitus caused his currently diagnosed 
cardiovascular disease."  The Board finds it influential 
that the September 2009 VHA examiner went on to discuss the 
other risk factors contemplated by the June 2007 VA examiner, 
specifically stating "While the Veteran has other risk 
factors for cardiovascular disease, such as hypertension and 
obesity, their relative contributions to cardiovascular 
disease in an individual patient cannot be ascertained.  Data 
from the Framingham Study shows diabetes mellitus doubles the 
risk for cardiovascular disease in men even after controlling 
for other risk factors such as hypertension and smoking.  
Because the presence of diabetes mellitus doubles the risk 
for cardiovascular disease, even after controlling for other 
risk factors, it is as likely as not that, in this Veteran, 
diabetes caused his cardiovascular disease."  See the 
September 2009 VHA opinion.  

For the reasons and bases discussed above, the Board has 
concluded that the evidence favorable to the Veteran's claim 
outweighs the evidence unfavorable to the claim, and that the 
Veteran's service-connected diabetes mellitus, type II, 
caused his current heart disease.  Wallin element (3), and 
therefore all required elements, has been demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for cardiovascular disease 
is warranted.  The benefit sought on appeal is granted.  

ORDER

Entitlement to service connection for heart disease, to 
include as secondary to or aggravated by service-connected 
diabetes mellitus, type II, is granted.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's claim of service connection 
for hypertension.  The Veteran claims that his hypertension 
is  secondary to his service-connected diabetes mellitus, 
type II.  There is sufficient evidence of record to 
adjudicate the Veteran's claim under the theories of direct 
and secondary service connection.  However, the Veteran has 
also claimed that his hypertension was aggravated beyond its 
normal progression by his service-connected diabetes 
mellitus, type II.  

The July 2009 VHA opinion clearly stated that the Veteran's 
diabetes mellitus did not cause his hypertension.  The 
examiner indicated that his diabetes mellitus and 
hypertension co-existed, and that they developed during the 
same time period, which was well before the time frame 
diabetes-related complications to develop.  Indeed, there is 
competent medical evidence that the Veteran's hypertension 
was diagnosed prior to his service-connected diabetes 
mellitus, type II.  Specifically, the Veteran was first 
diagnosed with hypertension in 1986.  A private treatment 
record from January 1987 noted that the Veteran was "non-
diabetic".  The Veteran was first diagnosed with diabetes 
mellitus, type II, in October 1988.  However, in addressing 
the question of aggravation, the examiner merely stated 
"[P]lease see above."  No rationale was provided.  

When VA undertakes to obtain a VA opinion, it must ensure 
that such is adequate.  38 C.F.R. § 3.159(c) (4); see also 
Barr, supra.  Since the September 2009 VHA examiner's opinion 
regarding the Veteran's theory of aggravation was inadequate, 
the Board concludes that a new opinion addressing aggravation 
must be obtained.  

Further, by virtue of this decision, service connection for 
heart disease has been established.  In Schroeder v. West, 
212 F.3d 1265 (Fed. Cir 2000), the Federal Circuit held that 
the Board must examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim.  An opinion is therefore needed that addresses the 
question of whether there is a relationship between the 
Veteran's hypertension and his service connected heart 
disease.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should also arrange for an 
examiner with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not (probability of 50 
percent or greater) that: 

a)  The Veteran's service-connected 
diabetes mellitus, type II, and/or heart 
disease aggravated his hypertension.  

b)  If it is determined that aggravation 
beyond the natural progress of the 
hypertension exists, the examiner should 
be asked to identify the baseline level 
of severity of the hypertension prior to 
aggravation and the level of severity of 
hypertension due to aggravation.

The examiner should provide rationale for 
all opinions expressed with citation 
medical literature.  If an opinion cannot 
be rendered without resorting to mere 
speculation, the examiner should state 
such and provide rationale for such a 
conclusion.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case (SSOC) must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


